Exhibit 10.1
ADMINISTRATIVE
SERVICES AGREEMENT
BETWEEN
FIRST LIFE AMERICA CORPORATION
AND
INVESTORS HERITAGE LIFE INSURANCE COMPANY

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              SECTION           NUMBER   DESCRIPTION   PAGE  
 
           
1.
  Parties     3  
 
           
2.
  Purpose     3  
 
           
3.
  Products     3  
 
           
4.
  Administrative Services and Pricing Agreement     3  
 
           
5.
  Complaints and Litigation     5  
 
           
6.
  Performance of Administrative Services     5  
 
           
7.
  Records and Reports     5  
 
           
8.
  Compensation     6  
 
           
9.
  Confidentiality     6  
 
           
10.
  Auditing Rights     7  
 
           
11.
  Term and Termination     7  
 
           
12.
  Notice     7  
 
           
13.
  Indemnification and Liability     8  
 
           
14.
  Assignment     8  
 
           
15.
  Governing Law     8  
 
           
16.
  Waiver     8  
 
           
17.
  Entire Contract and Amendments     9  
 
           
18.
  Arbitration     9  
 
           
19.
  Authorization     10  
 
           
20.
  Construction     10  
 
           
21.
  Effective Date     11  

EXHIBITS
A Service Pricing Agreement
B Reports Covered By this Agreement
C Authorized Officers of the Administrator

 

 



--------------------------------------------------------------------------------



 



ADMINISTRATIVE
SERVICES AGREEMENT
between
FIRST LIFE AMERICA CORPORATION
and
INVESTORS HERITAGE LIFE INSURANCE COMPANY
1. Parties
1.1 The parties to this Agreement are First Life America Corporation
(hereinafter referred to as “FLAC”), a corporation, whose principal place of
business is 1303 SW First American Place, Topeka, Kansas 66604 and Investors
Heritage Life Insurance Company (hereinafter referred to as “Administrator”), a
Kentucky corporation, whose principal place of business is at 200 Capitol
Avenue, Frankfort, Kentucky 40601.
1.2 The registered agent and address for service of process for FLAC is PW&S
Agent Services of Kansas, Inc., 555 S Kansas Ave Ste 301, Topeka, Kansas 66603
and for Administrator is Robert M. Hardy, Jr., 200 Capitol Avenue, Frankfort,
Kentucky 40601.
2. Purpose
The parties desire to enter into an Agreement to provide for the performance by
Administrator of certain administrative services for FLAC in connection with
certain life insurance products.
3. Products
3.1 All of the life insurance products developed, filed, approved and sold by
FLAC shall be covered by this Agreement (the “FLAC products”). New Business Fees
listed in Exhibit A, “Service Agreement Pricing” will be negotiated for any new
non-underwritten or limited underwritten products prior to being sold.
4. Administrative Services and Pricing Agreement
4.1 Administrator will perform administrative services for FLAC as set forth in
paragraph 4.2 and as priced in accordance with the Service Agreement Pricing
attached as Exhibit A, with respect to the policies and certificates issued for
the FLAC products (“Administrative Services”). Exhibit B may be amended from
time to time upon written notice by the Administrator. All Administrative
Services will be performed in a manner reasonably acceptable to and approved by
both parties.

 

3



--------------------------------------------------------------------------------



 



4.2 The Administrative Services shall include the following items:

  a.  
Underwrite all applications for life insurance;
    b.  
Provide actuarial services for all life insurance;
    c.  
Issue all policies;
    d.  
Assist FLAC in the development of FLAC’s life insurance and related products
    e.  
Maintain the policy and administrative forms and records for all insurance
products covered by this Agreement. Administrator shall be responsible for
maintaining necessary materials and supplies in sufficient quantities necessary
to perform its duties hereunder. Expenses for these materials are identified as
“pass-through fees” and listed on Exhibit A. No changes to printed material
shall be made without the mutual consent of the parties.
    f.  
Provide billing, collection, receipt, and accounting of premiums, including any
return premiums;
    g.  
Furnish FLAC the information necessary for FLAC’s 1099 reporting requirements;
    h.  
Investigate, adjudicate, settle, and pay all claims;
    i.  
Prepare a monthly settlement report and other reports listed on Exhibit B;
    j.  
Provide maintenance and summary of accounting records;
    k.  
Prepare all statutory filings and actuarial certifications for submission by
FLAC to the appropriate regulatory entity;
    l.  
Prepare initial drafts of financial statements and notes for FLAC’s SEC Filings;
provided however, Administrator shall not be responsible for final preparation,
certification or filing of FLAC’s SEC filings or for work necessary to comply
with the requirements of Sarbanes-Oxley or other similar federal or state laws
or regulations;
    m.  
Respond to agent and policyholder inquiries;
    n.  
Pay commissions reported on a biweekly basis;
    o.  
Submit all of the insurance forms for approval to the appropriate state’s
Department of Insurance; and

 

4



--------------------------------------------------------------------------------



 



  p.  
Prepare the initial drafts of the Federal Form 1120L for FLAC and the state
income and/or premium tax returns for submission by FLAC to appropriate
regulatory authorities. Administrator shall not be responsible for the final
preparation, certification or filing of any federal or state tax filings.

4.3 FLAC shall retain responsibility for making certain that its agents are
properly licensed and appointed.
5. Complaints and Litigation
5.1 Each party will inform the other on a timely basis of and FLAC will respond
to all Insurance Department complaints, or complaints or inquiries from any
other state, federal or local governmental agency, or other inquiries or notices
(“Complaints”) regarding FLAC’s products. FLAC will forward to Administrator, in
a timely manner, any Complaint so that Administrator can determine if it should
respond to such Complaint. If appropriate, Administrator may forward a draft of
its response to FLAC for review. Each party may respond on its own behalf, and
will advise the other of its intent to do so.
5.2 Administrator will inform FLAC immediately of any litigation relating to
FLAC’s products of which Administrator becomes aware. FLAC will immediately
inform Administrator of any litigation that names Administrator as a party.
Administrator shall not be responsible or liable for any contractual dispute
between FLAC, its insureds or its agents.
6. Performance of Administrative Services
6.1 Administrator agrees to perform all functions contemplated by this Agreement
in a timely and professional manner.
6.2 Administrator will employ individuals with the necessary skills to perform
the Administrative Services according to Paragraph 6.1 above, and/or contract
with the appropriate consultants who have the necessary professional
qualifications to perform in a like manner.
7. Records and Reports
7.1 All original books, records, documents, accounts, and vouchers, or true
copies of the same produced by Administrator pursuant to this Agreement, shall
be located at the home or branch office of Administrator, subject to state
insurance laws.
7.2 All original copies of the items listed above, shall be available to FLAC
upon request. All information or data in any computerized records held by
Administrator concerning FLAC’s products or related transactions shall be
available to FLAC upon request. Upon termination of this Agreement,
Administrator shall provide any or all of this property to FLAC upon FLAC’s
request at the home or branch office of Administrator. Administrator shall not
dispose of these records without the prior consent of FLAC. Administrator shall
comply with all applicable record retention statutes and regulations of the
Commonwealth of Kentucky, the state of Kansas and any other applicable
jurisdictions.

 

5



--------------------------------------------------------------------------------



 



7.3 To the extent either party requests copies of any information, readable
copies of all such information contained in the records maintained hereunder
shall be delivered to the other party’s home office, or at any other place
mutually agreeable to the parties, within fifteen (15) days after written
request is made for such records by an officer of either party. Either party
will comply with all reasonable requests to produce readable copies in less than
fifteen (15) days if either needs such copies to respond to threatened or actual
litigation, complaints, examinations or regulatory inquiries from any state,
federal, or local governmental agencies.
7.4 In the event of the termination of this Agreement, Administrator’s records
in the possession of Administrator and the use and control of those records
shall remain the property of FLAC and shall be returned to FLAC or its
representative at FLAC’s request.
7.5 Section 7 shall survive the termination of this Agreement.
8. Compensation
As full and complete consideration for the services to be provided hereunder,
the parties agree to accept the Pricing Agreement attached as Exhibit A which
provides for an annual base fee paid to the administrator on a monthly basis and
payment of pass through fees billed as indicated. The Pricing Agreement may be
modified from time to time, as agreed upon by the parties. New Business Fees
listed in Exhibit A, “Service Agreement Pricing,” will be negotiated for any new
non-underwritten or limited underwritten products prior to being sold.
9. Confidentiality
9.1 Administrator and FLAC acknowledge that certain information concerning the
other’s business is confidential or trade secret information, and neither party
shall permit the duplication, use, or disclosure of any such ‘confidential or
trade secret information’ to any person (other than its own employees, agents,
representatives, independent contractors or consultants who must have such
information for the performance of obligations hereunder), unless such
duplication, use, or disclosure is specifically authorized in writing by the
other party. Provided, however, that Administrator and FLAC will be responsible
for assuring that all such employees, agents, representatives, independent
contractors, or consultants comply with section 9 of this Agreement.
‘Confidential or trade secret information’ includes, but is not limited to all
records, marketing materials, forms, rates and any materials used by the parties
under this Agreement that are not meant for public dissemination. ‘Confidential
or trade secret information’ is not meant to include any information which, at
the time of disclosure, is generally known to the public or the insurance
industry.

 

6



--------------------------------------------------------------------------------



 



  9.2  
Both parties agree to comply with federal privacy notice requirements.
    9.3  
Section 9 shall survive the termination of this Agreement.

10. Auditing Rights
FLAC, at its own expense, shall have the right to conduct such audit activities
as deemed appropriate by both parties including the right to audit the
appropriate books and records of Administrator from time to time to verify the
accuracy of the information supplied by Administrator to FLAC and to permit FLAC
to fulfill its contractual obligations to insureds. If FLAC requests such
audits, they will be performed during regular office hours in a manner least
likely to disturb the day-to-day operation of Administrator. Administrator also
recognizes the right of FLAC’s independent auditors and state insurance
examiners to examine the books and records of Administrator that are applicable
only to FLAC and will make reasonable efforts to allow them to do so.
11. Term and Termination
The Effective Date of the Agreement is the 28th day of May, 2009, and this
Agreement shall be effective through January 31, 2012. Fees, other than
conversion fees, will commence at the first of the month following conversion
completion and testing (assumes a first of month commencement date). This
Agreement may be terminated at any time by either party providing prior written
notice of termination to the other party at least 180 days before the effective
date of termination.
12. Notice
12.1 Any and all notices, designations, consents, offers, acceptances, or any
other communication provided for herein shall be given in writing by hand
delivery, by overnight carrier, by registered or certified mail or by facsimile
transmission and shall be addressed as follows:
For FLAC:
First Life America Corporation
Attn: Gregg Zahn
1303 SW First American Place
Topeka, Kansas 66604

 

7



--------------------------------------------------------------------------------



 



For Administrator:
Investors Heritage Life Insurance Company
Attention: Harry Lee Waterfield II, President
Post Office Box 717
Frankfort, Kentucky 40602-0717
Notices sent by hand delivery shall be deemed effective on the date of hand
delivery. Notices sent by overnight carrier shall be deemed effective on the
next business day after being placed into the hands of the overnight carrier.
Notices sent by registered or certified mail shall be deemed effective on the
third business day after being deposited into the post office. Notices sent by
facsimile transmission shall be deemed to be effective on the day when sent if
sent prior to 4:30 p.m. (the time being determined by the time zone of the
recipient) otherwise they shall be deemed effective on the next business day.
13. Indemnification and Liability
Each party shall indemnify and shall be liable to the other for any material
claims and damages, and any associated costs and reasonable attorney fees,
resulting from the negligent acts or omissions, intentional acts or omissions,
or regulatory violations in disregard of usual and customary operating
procedures of such parties by their employees, officers, common-law agents,
independent contractors or consultants. FLAC shall indemnify and hold
Administrator harmless from any and all claims from any of FLAC’s policyowners,
insureds or beneficiaries, unless any such claim is the direct result of
Administrator’s gross negligence or willful misconduct.
14. Assignment
No right or obligation under this Agreement may be assigned by either party
without the written consent of the other.
15. Governing Law
The parties to this Agreement expressly and explicitly agree that this Agreement
is entered into and approved in the Commonwealth of Kentucky, that the laws of
Kentucky shall govern the rights and duties of the parties and the
interpretation of this Agreement, and that the Commonwealth of Kentucky shall be
the exclusive and proper forum in which to bring and litigate any action arising
under this Agreement.
16. Waiver
Any waiver by either party of any requirement hereunder shall be deemed to be a
specific limited waiver and shall not be deemed to be a continuing waiver nor a
waiver of any other requirement hereof.

 

8



--------------------------------------------------------------------------------



 



17. Entire Contract and Amendments
This Agreement constitutes the entire agreement between the parties concerning
the subject matter hereof. No amendment to or modification of this Agreement
shall be valid unless set forth in a written instrument executed by authorized
officers of both parties.
18. Arbitration
18.1 Should any controversy arise between the parties which cannot be resolved
in the normal course of business with respect to the interpretation of this
Agreement for the performance of the respective obligations of the parties under
this Agreement, the controversy shall be submitted to arbitration in accordance
herewith.
18.2 The Board of Arbitration shall consist of two Arbitrators and an Umpire,
all of whom shall be active or retired executive officers of insurance or
reinsurance companies having no direct or indirect financial interest in either
party or its affiliates. The seat of this Board of Arbitration shall be
Frankfort, Kentucky unless disputants agree otherwise in writing. One Arbitrator
shall be chosen by Administrator and the other by the FLAC. The umpire shall be
chosen by the two Arbitrators.
18.3 Arbitration may be initiated by either party (the petitioner) demanding
arbitration and naming its Arbitrator. The other party (the respondent) shall
have thirty (30) days within which to designate its Arbitrator after receiving
demand, in writing, from the petitioner. In case the respondent fails to
designate its Arbitrator within the time stated above, the petitioner is
expressly authorized and empowered to name the second Arbitrator; and respondent
shall not be deemed to be aggrieved thereby. The Arbitrators shall designate an
Umpire within thirty (30) days after both Arbitrators have been named. In the
event the two Arbitrators do not agree within thirty (30) days on the selection
of an Umpire, each of them shall immediately name three (3) names, of whom the
other two shall decline two (2); and the decision shall be made by drawing lots.
The three (3) arbitrators shall be referred to as the Board of Arbitration.
18.4 Each party shall submit its case to the Board of Arbitration within
forty-five (45) days from the date of appointment of the Umpire, but this period
of time may be extended by unanimous consent, in writing, of the members of the
Board of Arbitration (the Board). The Board shall interpret this Agreement as an
honorable engagement rather than as a legal obligation and shall make its award
with a view to effecting the general purpose and intent of this Agreement in a
reasonable manner, rather than in accordance with the literal interpretation of
the Agreement. The Board shall be relieved from all judicial formalities and may
abstain from following the strict rules of the law. The decision of the Board,
or a majority of the Board, in writing, rendered at the earliest convenient
date, shall be final and binding upon all parties.
18.5 Administrator and FLAC shall each pay the fee of its own Arbitrator and
one-half of the fee of the Umpire, and the remaining costs of the Arbitration
shall be borne and paid by the party incurring the costs.

 

9



--------------------------------------------------------------------------------



 



In the event both Arbitrators are chosen by the petitioner, as provided in the
third paragraph of this Section, Administrator and FLAC shall each pay one-half
of the fees of both the Arbitrators and the Umpire; and the remaining cost of
the Arbitration shall be borne and paid by the party incurring the cost.
18.6 This Article shall survive cancellation of this Agreement.
19. Authorization
FLAC agrees to grant binding authorization for certain officers of
Administrator, as set forth on Exhibit C, to sign any and all necessary
documents relating to the performance of services set forth in Section 4. These
documents include, but are not limited to, underwriting reports, actuarial
reports, account commission agreements, override commission agreements, master
policies, amendments, letters and checks.
20. Construction
To the extent that this Agreement may be in conflict with any applicable law or
regulation, this Agreement shall be construed in a manner not inconsistent with
such law or regulation. If any term or provision of this Agreement shall be
found by a court of competent jurisdiction to be illegal or otherwise
unenforceable, the same shall not invalidate the whole of this Agreement, but
such term or provision shall be deemed modified to the extent necessary in the
court’s opinion to render such term or provision enforceable, and the rights and
obligations of the parties shall be construed and enforced accordingly,
preserving to the fullest permissible extent the intent and agreements of the
parties herein set forth.

 

10



--------------------------------------------------------------------------------



 



21. Effective Date
The effective date of this Agreement shall be the 28th day of May, 2009.

                          FIRST LIFE AMERICA CORPORATION (“FLAC”)              
 
 
                        By:   /s/ Gregg Zahn   By:   /s/ Sherman Lay            
         
 
  Title:   Executive Vice president       Title:   Executive VP-Operations    
 
                        Date: 6/16/2009   Date: 6/10/2009    
 
                        INVESTORS HERITAGE LIFE INSURANCE COMPANY
(“ADMINISTRATOR”)  
 
                        By:   /s/ Raymond Carr   By:   /s/ Harry Lee Waterfield
II                      
 
  Title:   VP and CFO       Title:   President    
 
                        Date: 6/10/2009   Date: 6/10/2009    

 

11



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICE AGREEMENT PRICING
First Life America Corporation
Service Agreement Pricing
Pricing Structure
Our fees are established based on the greater of a monthly minimum fee, billed
and collected on a monthly basis, or monthly per policy administration and new
business fees. These fees will commence at the first of the month following
conversion completion and testing (assumes a first of the month commencement
date). The monthly minimum fees are as follows:
Monthly Base Fee
$12,083.33/month — from commencement through January 31, 2010
$12,916.67/month — from February 1, 2010 through January 31, 2011
$13,750.00/month — from February 1, 2011 through January 31, 2012
The Policy Administration annual fees, to be billed monthly on a per policy
basis, along with new business underwriting fees per application received are as
follows:

         
Conversion Fee:
       
One time fee excluding expenses
  $ 35,000.00  
 
       
Policy Administration Annual Fees:
       
Premium paying traditional life (with traditional riders except annuity)
  $ 19.20  
Flexible premium deferred annuity rider
    3.00  
Annuity Policies
    25.00  
Traditional paid-up, RPU, and ETI
    14.40  
Terminated policies
    1.20  
 
       
New Business Fees (per application)
  $ 20.00 – $60.00  
Final Expense (clean application)
    20.00  
Focus Calls (where applicable)
    15.00  
Additional Underwriting
    10.00  
External Focus Matching
    5.00  

 

12



--------------------------------------------------------------------------------



 



In addition to the base fee, the fees for preparation of base financial
information for filing with the SEC, which are subject to the same scope
limitations on accounting services as discussed above are outlined as follows:

     
SEC Form 10-Q draft preparation -
  $7,500 per quarterly filing
SEC Form 10-K draft preparation -
  $15,000 per annual filing

These fees are applicable to the parent holding company.
Other pass through fees, which are billed and collected as needed and/or as
incurred, are as follows:

  •  
Product development costs

  •  
Product filing fees

  •  
Underwriting reports (APS, MIB, MVR, Focus, etc.) and associated software costs,
if any

  •  
Postage

  •  
Printing costs

  •  
Travel and lodging

  •  
Non-company audits

  •  
Software costs for NAIC filings and tax return preparation

Any other fees relative to new product types or additional accounting, actuarial
or administration requirements currently outside the scope of this proposal will
be negotiated with the Company prior to providing such services.

 

13



--------------------------------------------------------------------------------



 



EXHIBIT B
Report(s) Covered by this Agreement
1. A Monthly Summary Settlement Report
2. List of Resisted Claims
3. Annual List of Pending Litigation (from Page 3)
4. Annual 1099 Reporting
5. Monthly Commission Reports
6. Statutory and GAAP-Basis Statements

 

14



--------------------------------------------------------------------------------



 



EXHIBIT C
Officers of Administrator Authorized to Sign on Behalf of FLAC
Harry Lee Waterfield, II
Chairman of the Board;
President and Chief Executive Officer
Robert M. Hardy, Jr.
Vice President and General Counsel
Raymond L. Carr
Chief Financial Officer
Vice President, Administrative Operations
Larry Johnson
Assistant Vice President, Administrative Operations
Julie Hunsinger
Vice President and Chief Actuary
Jimmy McIver
Treasurer

 

15